DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-18 are currently pending. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2020 has been entered.  
Status of Claims
As indicated in the Office Action of 01/23/2020, claims 1-12 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/12/2019. Claims 13-18 are the subject matter of this Office Action.
  
Response to Amendment
Applicant’s amendment, filed 11/27/2020 are acknowledged. Applicant has amended the scope of claim 13 as follows: 
  A method of preventing, treating reversing, protecting against or ameliorating the injuring effects of an ionizing radiation upon living cells, tissues, organs, and is containing three isomers of caffeoylshikimic acid, protocatechuic acid and p-hydroxybenzoic acid.
Applicant's arguments, filed 11/27/2020 have been fully considered. Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set of rejections and objections presently being applied to the instant application.

 Claim Objections
Claim 13 recites the phrase “A method of preventing, treating reversing, protecting against or ameliorating the injuring effects of an ionizing radiation upon living cells”. There is a missing comma between the word “treating” and “reversing”. Appropriate correction is required.  
Claim 16 is cited as “WITHDRAWN”, yet the subject matter of claim 16 is embraced within the independent claim (claim 13). Claim 16 is still pending, and has not canceled. Should the claims be identified as allowable subject matter, claim 16 is duplicative of independent claim 13 and fails to further limit the claim. Amending the claim to canceled is required. 
Claim Rejections - 35 USC § 112-Paragraph D
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The scope of clam 16 “wherein the bioactive phenolics include three isomers of caffeoylshikimic acid, protocatechuic acid and p-hydroxybenzoic acid” is already present within the boundaries of independent claim 13, and therefore, fails to further limit the subject matter of the instant claims. 
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
    
 Claim Rejections - 35 USC § 112-Paragraph A-Rejection Maintained
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In particular, the specification and claims as originally filed fail to provide adequate written description for the possession of the claimed “pre-determined concentration of oil palm phenolics”. 
While it is recognized that adequate written description of a limitation is not required to be stated in haec verba in the specification or claims as originally filed, adequate written support for all claim limitations must arise from either an explicit or an implicit suggestion by the disclosure to show that such a concept as now claimed was actually in possession of the Applicant at the time of the invention. With respect to numerical range limitations, such as a “pre-determined concentration of oil palm phenolics”, the analysis must take into account which ranges one skilled in the art would consider inherently supported by the discussion in the original disclosure, in the In re Wertheim, 541 F,2d 257,191 USPQ 90 (CGPA 1978). Please see MPEP 2163.03-04.
In the instant case, there are no working examples as to the concentrations of oil palm phenolic components in the extract composition, let alone blazemarks to inform the skilled artisan on which concentrations of each component is a “pre-determined” concentration, and concentrations that do not read on the claimed “pre-determined” genus. As such, one of ordinary skill in the art would not recognize the description of a “predetermined concentration of oil palm phenolics” in the claimed methodology. 
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1518, 1521,222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate;) Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s) at the time the application was filed, had possession of the entire scope of the claimed invention. 
 Applicant traverses the rejection of record. Applicant states that the “pre-determined concentration of OPP” were well represented by concentrations of OPP from 0-75 micrograms GAE per mL in prophylactic uses and in therapeutic use in the examples and the experimental data is provided. Applicant asserts that a skilled artisan may clearly distinguish that the declared use of the OPP requires a specific concentration to achieve the desired effect and the disclosures in the description clearly distinguished which concentrations are capable of eliciting such effect. 
 Response to Arguments

Applicant’s arguments have been carefully considered but remain unpersuasive. The examiner acknowledges that support for concentrations of OPP from 0-75 micrograms GAE per mL are embraced within the instant specification and examples. However, the scope of the claim is not directed to a range of concentrations from 0-75 micrograms GAE per mL in the OPP composition, but rather an ambiguous “pre-determined concentration of OPP” range. Applicant is reminded of MPEP 2163.05 wherein with respect to changing numerical range limitations, the analysis must take into account which ranges one skilled in the art would consider inherently supported by the discussion in the original disclosure. In the decision in In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), the ranges described in the original specification included a range of "25%- 60%" and specific examples of "36%" and "50%." A corresponding new claim limitation to "at least 35%" did not meet the description requirement because the phrase "at least" had no upper limit and caused the claim to read literally on embodiments outside the "25% to 60%" range, however a limitation to "between 35% and 60%" did meet the description requirement. In the instant case, the nebulous phrase of “pre-determined concentrations” embraces concentrations that are inside the range of 0-75 micrograms GAE per mL in the OPP composition which are supported by the specification, but also concentrations which lie outside the purported range. Said concentrations outside 0-75 micrograms GAE per mL in the OPP composition are not 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 Claim(s) 13-18 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osborne et al (WO2014/124140 published 08/14/2014).
Osborne teaches the administration of an extract from the fruit of genus elaeis. Said extract is from a vegetation liquor resulting from a palm oil milling process (claims 52-59).  Osborne teaches preparation of a pharmaceutical composition comprising said extract.  Elaeis guineensis is taught by Osborne as one of two sources for the Palm oil vegetation liquor for the disclosed methodology (page 10 lines 20-35). Said extract 
Regarding the limitation wherein the OPP composition comprises three isomers of caffeoylshikimic acid, as evidenced by paragraph [0022] (page 5) of the instant specification, vegetation liquor of elaeis guineensis employed by the methodology of Osborne above comprises three isomers of caffeoylshikimic acid, protocatechuic acid and p-hydroxybenzoic acid.
 Therefore, the extract OPP composition of Elaeis guineensis taught by Osborne must comprise the three isomers of caffeoylshikimic acid, protocatechuic acid and p-hydroxybenzoic acid as claimed since products of identical chemical composition cannot have mutually exclusive properties. See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2112.01.  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
 Osborne teaches that the pharmaceutical composition comprising said extract from the fruit of genus elaeis is administered to a subject who has been exposed to 
Applicant is reminded of MPEP 2131.02 wherein a reference disclosure can anticipate a claim if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination." Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381, 114 USPQ2d 1250, 1254 (Fed. Cir. 2015) (quoting In re Petering, 301 F.2d 676, 681(CCPA 1962)). In Kennametal, the challenged claim was to a cutting tool requiring a ruthenium binding agent with a physical vapor deposition (PVD) coating. Claim 5 of the reference disclosed all the elements of the claimed coated cutting tool, however, ruthenium was one of five specified binding agents and the claim did not specify a particular coating technique. The specification of the reference disclosed PVD as one of three suitable coating techniques. The Federal Circuit stated that the reference’s "express ‘contemplat[ion]’ of PVD coatings provided sufficient evidence that a reasonable mind could find that a person of skill in the art… would immediately envisage applying a PVD coating. Thus, substantial evidence supports the Board's conclusion that [the reference] effectively teaches 15 combinations, of which one anticipates pending claim 1. Though it is true that there is no evidence in [the reference] of ‘actual performance’ of combining the ruthenium binder and PVD coatings, this is not required." Kennametal, 780 F.3d at 1383, 114 USPQ2d at 1255 (citations omitted). In the instant case, claims 51-62 of Osborne embrace the treatment of a subject who has been exposed to ionization radiation or, alternatively is undergoing ionization radiation comprising administering a pharmaceutical composition comprising a vegetation liquor extract of the genus Elaeis. Considering Elaeis 
Regarding the capacity of the administered pharmaceutical composition of Osborne to effectively treat the injuring effects of ionization radiation upon living cells in the administered patient exposed to ionization radiation, the composition, the active step of administration, the route of administration and the same patient population (patient exposed to ionization radiation) are identical to that of instantly claimed. Therefore, the property of the administered pharmaceutical composition comprising the extract from the fruit of genus elaeis to treat the injuring effects of ionizing radiation in the cells of the administered subject must necessarily be present in the prior art methodology because products of identical chemical composition cannot exert mutually exclusive properties when prepared or used in the same manner under the same circumstances.  
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the 
 Applicant traverse the rejection. Applicant argues that the teaching of Osborne is silent on the limitation wherein the oil palm phenolic composition is containing three isomers of caffeoylshikimic acid, protocatechuic acid and p-hydroxybenzoic acid, and therefore does not anticipate the claims. 
 Response to Arguments

Applicant’s arguments are acknowledged and have been carefully considered. Osborne teaches the administration of a composition composed of the extract from the vegetation liquor resulting from the palm oil milling process to a subject who has been exposed to elevated levels of ionizing radiation (claim 51-62). Elaeis guineensis is taught by Osborne as one of two sources for the Palm oil vegetation liquor for the disclosed methodology to be administered (page 10 lines 20-30). As evidenced by paragraph [0022] of the instant specification, vegetation liquor of elaeis guineensis comprises three isomers of caffeoylshikimic acid, protocatechuic acid and p-hydroxybenzoic acid. 
Therefore, the administration of the vegetation liquor of elaeis guineensis embraced by Osborne for the treatment of a subject who has been exposed to elevated levels of ionizing radiation must comprise three isomers of caffeoylshikimic acid, prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  
 Applicant was invited in the previous Office Action to provide objective evidence to demonstrate that the vegetation liquor of elaeis guineensis employed by Osborne does not comprise three isomers of caffeoylshikimic acid, protocatechuic acid and p-hydroxybenzoic acid as recited in the instant claims. In the instant case, Applicant has not rebutted this finding with object evidence that the vegetation liquor of elaeis guineensis employed in the methodology of Osborne above does not embrace the three isomers of caffeoylshikimic acid as recited in paragraph [0022] of the instant specification, and is therefore is materially different from the vegetation liquor of the instant claims. Therefore, the rejection is maintained for the reasons of record. 	

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Osborne (WO2014/124140 published 08/14/2014) in view of Sambandan (WO2010/137943 published 12/2/2010). 
As discussed above, Osborne teaches the administration of an extract from the fruit of genus elaeis to a subject who has been exposed to ionization radiation or, alternatively is undergoing ionization radiation (page 22 lines 20-30, claims 51-62). Said extract is from a vegetation liquor resulting from a palm oil milling process (claims 52-59).   Elaeis guineensis is taught by Osborne as one of two sources for the Palm oil vegetation liquor for the disclosed methodology (page 10 lines 20-35). Said extract composition of Osborne comprises isomers of caffeoylshikimic acid, p-hydroxybenzoic acid and protocatechuic acid, shikimic acid and soluble fiber from the fruit of genus elaeis (page 11 lines 25-25, claims 52-59). Osborne teaches that said composition also comprises sugars, proteins, minerals (page 11 line 30 to page 12 line 5; page 15-page 16 line 30). Regarding the limitation of claim 18, as evidenced by Sabiha-Hanim et al 
However, Osborne does not explicitly teach that the caffeoylshikimic isomers in the vegetation liquor extract administered to a subject who has been exposed to ionization radiation are three distinct isomers of caffeoylshikimic acid. 
Sambandan teaches vegetation liquor compositions from palm oil milling processes. Sambandan teaches purification of said vegetation liquor extract and identification of components in said extract using chromatography (HPLC), including a mobile phase of 0.1%acetic acid in acetonitrile and water (pages 8-11, examples 3, Figures 8-9). Sambandan teaches p-hydroxybenzoic acid, protocatechuic acid 5-O-caffeoylshikimic acid, 4-O-caffeoylshikimic acid and 3-O-caffeoylshikimic acid are all present in the vegetation liquor following HPLC chromatography (page 5, lines 1-10, pages 8-10 and claims 1-3).
Therefore, one of ordinary skill in the art prior to the time of the invention would have found it prima facie obvious to employ the vegetation liquor chromatographic purification methodology of Sambandan to the vegetation liquor of elaeis guineensis embraced by Osborne, arriving at the instantly claimed method with a reasonable expectation of success. 
MPEP2143 provides rationale for a conclusion of obviousness including (D): Applying known techniques to a known product, ready for improvement to yield a predictable result; 
In the instant case, the vegetation liquor extract of elaeis guineensis embraced by Osborne was taught to be effective at treating subject who has been exposed to elevated levels of ionizing radiation (pages 10-12, page 22, claims 51-62). Considering Sambandan teaches chromatographic techniques for the vegetation liquor extract of palm oil, and identifying 5-O-caffeoylshikimic acid, 4-O-caffeoylshikimic acid and 3-O-caffeoylshikimic acid, p-hydroxybenzoic acid and protocatechuic acid in said extract from the result of said purification strategy, it would have obvious to have selected vegetation liquor extract purification techniques from within the prior art of Sambandan above and apply them to the vegetation liquor extract of elaeis guineensis embraced by Osborne in order to arrive at the elucidation of three isomers of caffeoylshikimic acid in the vegetation liquor extract “yielding no more than one would expect from such an arrangement”.  Said artisan would be motivated to employ the purification strategy of Sambandan on the vegetation liquor extract of elaeis guineensis of Osborne in order to identify each component that is effective at treating subjects who have been exposed to elevated levels of ionizing radiation. 
 Conclusion
In view of the rejections set forth above, no claim is allowed. 
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GEORGE W. KOSTURKO
Examiner
Art Unit 1628


/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628